                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JOSHUA VAN HAFTEN,

        Petitioner,
                                                      Case No. 19-cv-152-jdp
   v.

UNITED STATES OF AMERICA,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent United States of America and against petitioner Joshua Van Haften

denying his petition under 28 U.S.C. § 2255.




        s/V. Olmo, Deputy Clerk                            10/16/2019
        Peter Oppeneer, Clerk of Court                         Date
